DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 11 are amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20190369470) in view of Chiu et al. (US PG Pub. 20190110030).
Regarding claims 1 and 2, Yang discloses an illumination system (illumination system 100 of fig. 7C), comprising an excitation light source array (excitation light source 110 of fig. 7C), a multi-region dichroic device (the light combining device 120 of fig. 7C), a color sequence generator (filter module 130 of fig. 7C), and a wavelength converter (wavelength conversion module 140 of fig. 7C), 
wherein the excitation light source array is configured to emit a plurality of excitation light beams (para. 0028; the excitation light source 110, for example, includes a plurality of light emitting devices); 
the color sequence generator (130) has a light-transmitting region (para. 0031; a light passing-through area T allowing the excitation light beam B to pass through) and at least one second dichroic region (para. 0031; The filter module 130 may include three filter areas, such as a first color filter area F1, a second color filter area F2, and a third color filter area F3 as shown in FIG. 3. A first color filter plate allowing a first color light beam to pass through and reflecting light beams of remaining colors (e.g., the excitation light beam B and a second color light beam) is disposed in the first color filter area F1. A second color filter plate allowing the second color light beam to pass through and reflecting light beams of the remaining colors (e.g., the excitation light beam B and the first color light beam) is disposed in the second color filter area F2. A third color filter plate allowing the converted light beam CB to pass through and reflecting the excitation light beam B is disposed in the third color filter area F3. In this embodiment, for example, the excitation light beam B is a blue light beam, the converted light beam CB is a yellow light beam, and the first color light beam and the second color light beam are respectively a red light beam and a green light beam, wherein the converted light beam CB includes the first color light beam and the second color light beam), wherein the excitation light beams from the excitation light source array (110) are transmitted to the color sequence generator (illustrated in fig. 7A) through the first dichroic regions (122) of the multi-region dichroic device (120 of fig. 7A), the light-transmitting region (T) and the at least one second dichroic region are sequentially cut into the transmission paths of the excitation light beams (illustrated in fig. 7C and disclosed in para. 0031), the excitation light beams penetrate through the light-transmitting region when the light-transmitting region is located on the transmission paths of the excitation light beams (illustrated in fig. 7A), and the at least one second dichroic region respectively reflects the excitation light beams to the non-dichroic regions of the multi-region dichroic device when the at least one second dichroic region is located on the transmission paths of the excitation light beams (para. 0031 and illustrated in fig. 7C); and 
the excitation light beams (110) from the color sequence generator (120) are transmitted to the wavelength converter through the non-dichroic regions (portion 124 illustrated in fig. 7C) of the multi-region dichroic device (120), the wavelength converter (140) converts the excitation light beams (110) into a converted light beam (converted light beam CB; para. 0030), the converted light beam is transmitted back to the multi-region dichroic device (illustrated in fig. 7C), the converted light beam is transmitted to the color sequence generator (130) through the multi-region dichroic device (illustrated in fig. 7C), and at least a portion of the converted light beam penetrates through the at least one second dichroic region (illustrated in fig. 7B and shown as CB1).
Yang fails to teach the multi-region dichroic device has a plurality of first dichroic regions and a plurality of non-dichroic regions that are alternately arranged along a direction of two long sides of the multi-region dichroic device, and each of the plurality of first dichroic regions and each of the plurality of non-dichroic regions extend from one of the two long sides to the other one of the two long sides of the multi-region dichroic device, wherein the first dichroic regions are respectively arranged on transmission paths of the excitation light beams.
Chiu discloses an illumination system comprising a multi-region dichroic device (light combining device 203e of fig. 8A) has a plurality of first dichroic regions (dichroic portion D1-D4 of fig. 8A) and a plurality of non-dichroic regions (reflective portions P1-P4 of fig. 8A) that are alternately arranged along a direction of two long sides of the multi-region dichroic device (shown below in the examiners illustration of fig. 8G), and each of the plurality of first dichroic regions (plurality of dichroic portions DA, DB, DC, DD, DE, EF, DG) and each of the plurality of non-dichroic regions (plurality of reflective portions PA, PB, PC, PD, PE, PF, PG, PH) extend from one of the two long sides to the other one of the two long sides of the multi-region dichroic device (shown below in the examiners illustration below) in stripe shapes (illustrated in fig. 8A), wherein the first dichroic regions are respectively arranged on transmission paths of the excitation light beams (illustrated in fig. 8A).

    PNG
    media_image1.png
    430
    502
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light combining device of Yang with the light combining element Chiu in order to allow more colors to be placed on the wavelength conversion device thereby increasing the color gamut of the illumination device.

Regarding claim 3, Yang discloses wherein the first dichroic region (dichroic portion 522 of fig. 11A) respectively reflect the excitation light beams (110) to the color sequence generator (130), and the non- dichroic regions are a plurality of light-transmitting regions respectively allowing the excitation light beams reflected by the at least one second dichroic region to penetrate through to be transmitted to the wavelength converter (illustrated in fig. 11B).

Regarding claim 4, Yang discloses further comprising a light converging lens (lens device 153 of fig. 7A), disposed between the multi-region dichroic device (120) and the color sequence generator (130), configured to converge the excitation light beams coming from the first dichroic regions on the color sequence generator (illustrated in fig. 7A), and configured to transmit the excitation light beams reflected by the at least one second dichroic region to the non-dichroic regions (illustrated in fig. 7B).

Regarding claim 5, Yang discloses wherein a central optical axis of the light converging lens (lens 153 of fig. 7A) has an off-axis amount relative to a central optical axis of the excitation light source array (shown in the examiners illustration of fig. 7A below).

    PNG
    media_image2.png
    383
    675
    media_image2.png
    Greyscale

	Regarding claim 6, Yang discloses wherein the wavelength converter is a wavelength conversion wheel (para. 0032; wavelength conversion module 140 is, for example, a phosphor wheel) suitable for rotation and has a wavelength conversion region (para. 0033; the wavelength conversion module 140 may include a wavelength conversion layer 142), the wavelength conversion region is a complete ring-shaped region (illustrated in fig. 4B), and when the wavelength conversion wheel rotates, the excitation light beams irradiate within the complete ring-shaped region (para. 0036; the wavelength conversion module 140 may rotate but may not have to rotate synchronously with the filter module 130, and the rotation of the filter module 130 and the rotation of the wavelength conversion module 140 are not required to be designed to be synchronous, as such, time for processing electric signals in the projection apparatus 10 is significantly saved.).

Regarding claims 11 and 12, Yang discloses a projection apparatus (projection apparatus 10 of fig. 1), comprising an illumination system (illustrated in fig. 7A-7C), a light valve (light valve 200 of fig. 1), and a projection lens (projection lens 300 of fig. 1), comprising an excitation light source array (excitation light source 110 of fig. 7C), a multi-region dichroic device (the light combining device 120 of fig. 7C), a color sequence generator (filter module 130 of fig. 7C), and a wavelength converter (wavelength conversion module 140 of fig. 7C), 
wherein the excitation light source array is configured to emit a plurality of excitation light beams (para. 0028; the excitation light source 110, for example, includes a plurality of light emitting devices); 
the color sequence generator (130) has a light-transmitting region (para. 0031; a light passing-through area T allowing the excitation light beam B to pass through) and at least one second dichroic region (para. 0031; The filter module 130 may include three filter areas, such as a first color filter area F1, a second color filter area F2, and a third color filter area F3 as shown in FIG. 3. A first color filter plate allowing a first color light beam to pass through and reflecting light beams of remaining colors (e.g., the excitation light beam B and a second color light beam) is disposed in the first color filter area F1. A second color filter plate allowing the second color light beam to pass through and reflecting light beams of the remaining colors (e.g., the excitation light beam B and the first color light beam) is disposed in the second color filter area F2. A third color filter plate allowing the converted light beam CB to pass through and reflecting the excitation light beam B is disposed in the third color filter area F3. In this embodiment, for example, the excitation light beam B is a blue light beam, the converted light beam CB is a yellow light beam, and the first color light beam and the second color light beam are respectively a red light beam and a green light beam, wherein the converted light beam CB includes the first color light beam and the second color light beam), wherein the excitation light beams from the excitation light source array (110) are transmitted to the color sequence generator (illustrated in fig. 7A) through the first dichroic regions (122) of the multi-region dichroic device (120 of fig. 7A), the light-transmitting region (T) and the at least one second dichroic region are sequentially cut into the transmission paths of the excitation light beams (illustrated in fig. 7C and disclosed in para. 0031), the excitation light beams penetrate through the light-transmitting region when the light-transmitting region is located on the transmission paths of the excitation light beams (illustrated in fig. 7A), and the at least one second dichroic region respectively reflects the excitation light beams to the non-dichroic regions of the multi-region dichroic device when the at least one second dichroic region is located on the transmission paths of the excitation light beams (para. 0031 and illustrated in fig. 7C); and 
the excitation light beams (110) from the color sequence generator (120) are transmitted to the wavelength converter through the non-dichroic regions (portion 124 illustrated in fig. 7C) of the multi-region dichroic device (120), the wavelength converter (140) converts the excitation light beams (110) into a converted light beam (converted light beam CB; para. 0030), the converted light beam is transmitted back to the multi-region dichroic device (illustrated in fig. 7C), the converted light beam is transmitted to the color sequence generator (130) through the multi-region dichroic device (illustrated in fig. 7C), and at least a portion of the converted light beam penetrates through the at least one second dichroic region (illustrated in fig. 7B and shown as CB1), 
the light valve (200) is disposed on the transmission paths of the excitation light beams (110) and the converted light beam coming from the color sequence generator to convert the excitation light beams and the converted light beam into an image light beam (illustrated in 7C), and the projection lens (300) is arranged on a transmission path of the image light beam to project the image light beam out of the projection apparatus (illustrated in fig. 1).
Yang fails to teach the multi-region dichroic device has a plurality of first dichroic regions and a plurality of non-dichroic regions that are alternately arranged along a direction of two long sides of the multi-region dichroic device, and each of the plurality of first dichroic regions and each of the plurality of non-dichroic regions extend from one of the two long sides to the other one of the two long sides of the multi-region dichroic device, wherein the first dichroic regions are respectively arranged on transmission paths of the excitation light beams.
Chiu discloses an illumination system comprising a multi-region dichroic device (light combining device 203e of fig. 8A) has a plurality of first dichroic regions (dichroic portion D1-D4 of fig. 8A) and a plurality of non-dichroic regions (reflective portions P1-P4 of fig. 8A) that are alternately arranged along a direction of two long sides of the multi-region dichroic device (shown below in the examiners illustration of fig. 8G), and each of the plurality of first dichroic regions (plurality of dichroic portions DA, DB, DC, DD, DE, EF, DG) and each of the plurality of non-dichroic regions (plurality of reflective portions PA, PB, PC, PD, PE, PF, PG, PH) extend from one of the two long sides to the other one of the two long sides of the multi-region dichroic device (shown below in the examiners illustration below), wherein the first dichroic regions are respectively arranged on transmission paths of the excitation light beams (illustrated in fig. 8A).

    PNG
    media_image1.png
    430
    502
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light combining device of Yang with the light combining element Chiu in order to allow more colors to be placed on the wavelength conversion device thereby increasing the color gamut of the illumination device.

Regarding claim 13, Yang discloses wherein the first dichroic region (dichroic portion 522 of fig. 11A) respectively reflect the excitation light beams (110) to the color sequence generator (130), and the non- dichroic regions are a plurality of light-transmitting regions respectively allowing the excitation light beams reflected by the at least one second dichroic region to penetrate through to be transmitted to the wavelength converter (illustrated in fig. 11B).

Regarding claim 14, Yang discloses further comprising a light converging lens (lens device 153 of fig. 7A), disposed between the multi-region dichroic device (120) and the color sequence generator (130), configured to converge the excitation light beams coming from the first dichroic regions on the color sequence generator (illustrated in fig. 7A), and configured to transmit the excitation light beams reflected by the at least one second dichroic region to the non-dichroic regions (illustrated in fig. 7B).

Regarding claim 15, Yang discloses wherein a central optical axis of the light converging lens has an off-axis amount relative to a central optical axis of the excitation light source array (shown in the examiners illustration of fig. 7A below).

    PNG
    media_image2.png
    383
    675
    media_image2.png
    Greyscale

	Regarding claim 16, Yang discloses wherein the wavelength converter is a wavelength conversion wheel (para. 0032; wavelength conversion module 140 is, for example, a phosphor wheel) suitable for rotation and has a wavelength conversion region (para. 0033; the wavelength conversion module 140 may include a wavelength conversion layer 142), the wavelength conversion region is a complete ring-shaped region (illustrated in fig. 4B), and when the wavelength conversion wheel rotates, the excitation light beams irradiate within the complete ring-shaped region (para. 0036; the wavelength conversion module 140 may rotate but may not have to rotate synchronously with the filter module 130, and the rotation of the filter module 130 and the rotation of the wavelength conversion module 140 are not required to be designed to be synchronous, as such, time for processing electric signals in the projection apparatus 10 is significantly saved.).

Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20190369470) and Chiu et al. (US PG Pub. 20190110030) as applied to claim 1 above, and further in view of Mochizuki (JP2019207314).
Regarding claims 7 and 8, Yang as modified by Chiu discloses a wavelength converter that is a wavelength conversion wheel (140). 
Yang as modified by Chiu fails to teach wherein the wavelength conversion wheel is C-shaped.
 Mochizuki discloses an optical wheel device comprising a wavelength conversion layer (phosphor layer 315 is formed in a C ring shape on the outer peripheral portion of the first wheel 310; fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the phosphor wheel of Yang and Chiu adding additional structures to the phosphor wheel (i.e. reflection section or transmission area etc..) as shown in Mochizuki in order to use the available light source (excitation light source) as an illumination light source thereby eliminating the need of an additional blue light source.

Regarding claim 17 and 18, Yang as modified by Chiu discloses a wavelength converter that is a wavelength conversion wheel (140). 
Yang as modified by Chiu fails to teach wherein the wavelength conversion wheel is C-shaped.
 Mochizuki discloses an optical wheel device comprising a wavelength conversion layer (phosphor layer 315 is formed in a C ring shape on the outer peripheral portion of the first wheel 310; fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the phosphor wheel of Yang and Chiu adding additional structures to the phosphor wheel (i.e. reflection section or transmission area etc..) as shown in Mochizuki in order to use the available light source (excitation light source) as an illumination light source thereby eliminating the need of an additional blue light source.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20190369470) and Chiu et al. (US PG Pub. 20190110030) as applied to claim 1 above, and further in view of Pan et. al. (US PG Pub. 20190331997).
Regarding claim 8, Yang as modified by Chiu discloses wherein the wavelength converter (140) is a wavelength conversion wheel (para. 0032; a phosphor wheel) and has a wavelength conversion region (142) and the at least one second dichroic region (122) comprises a first color filter region (excitation light transmission and converted light reflection) corresponding to the first converted light beam and a second color filter region corresponding to the second converted light beam for respectively allowing a portion of the first converted light beam and a portion of the second converted light beam to penetrate through (illustrated in fig. 7B), the excitation light (110) is coming from the multi-region dichroic device (illustrated in fig. 7B).
Yang as modified by Chiu fails to teach the wavelength conversion region is provided with a first wavelength conversion layer and a second wavelength conversion layer, the first wavelength conversion layer and the second wavelength conversion layer are sequentially cut into the transmission paths of the excitation light beams coming from the multi-region dichroic device, the first wavelength conversion layer converts the excitation light beams into a first converted light beam when the first wavelength conversion layer is located on the transmission paths of the excitation light beams, the second wavelength conversion layer converts the excitation light beams into a second converted light beam when the second wavelength conversion layer is located on the transmission paths of the excitation light beams.
Pan discloses an illumination system comprising a wavelength conversion region (first converting section 142 is, for example, a yellow light converting material, and the second converting section 144 is, for example, a green light converting material of fig. 2B) is provided with a first wavelength conversion layer (142) and a second wavelength conversion layer (144), the first wavelength conversion layer (142) and the second wavelength conversion layer (144) are sequentially cut into the transmission paths of the excitation light beams (120), the first wavelength conversion layer converts the excitation light beams into a first converted light beam (yellow; para. 0041) when the first wavelength conversion layer is located on the transmission paths of the excitation light beams (illustrated in fig. 1), the second wavelength conversion layer (144) converts the excitation light beams into a second converted light beam (green; para. 0041) when the second wavelength conversion layer is located on the transmission paths of the excitation light beams (para. 0041).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion device of Yang and Chiu with the multi wavelength conversion device of Pan in order to produce multiple wavelengths of light with a single excitation light source.

Regarding claim 18, Yang as modified by Chiu discloses wherein the wavelength converter (140) is a wavelength conversion wheel (para. 0032; a phosphor wheel) and has a wavelength conversion region (142) and the at least one second dichroic region (122) comprises a first color filter region (excitation light transmission and converted light reflection) corresponding to the first converted light beam and a second color filter region corresponding to the second converted light beam for respectively allowing a portion of the first converted light beam and a portion of the second converted light beam to penetrate through (illustrated in fig. 7B), the excitation light (110) is coming from the multi-region dichroic device (illustrated in fig. 7B).
Yang as modified by Chiu fails to teach the wavelength conversion region is provided with a first wavelength conversion layer and a second wavelength conversion layer, the first wavelength conversion layer and the second wavelength conversion layer are sequentially cut into the transmission paths of the excitation light beams coming from the multi-region dichroic device, the first wavelength conversion layer converts the excitation light beams into a first converted light beam when the first wavelength conversion layer is located on the transmission paths of the excitation light beams, the second wavelength conversion layer converts the excitation light beams into a second converted light beam when the second wavelength conversion layer is located on the transmission paths of the excitation light beams.
Pan discloses an illumination system comprising a wavelength conversion region (first converting section 142 is, for example, a yellow light converting material, and the second converting section 144 is, for example, a green light converting material of fig. 2B) is provided with a first wavelength conversion layer (142) and a second wavelength conversion layer (144), the first wavelength conversion layer (142) and the second wavelength conversion layer (144) are sequentially cut into the transmission paths of the excitation light beams (120), the first wavelength conversion layer converts the excitation light beams into a first converted light beam (yellow; para. 0041) when the first wavelength conversion layer is located on the transmission paths of the excitation light beams (illustrated in fig. 1), the second wavelength conversion layer (144) converts the excitation light beams into a second converted light beam (green; para. 0041) when the second wavelength conversion layer is located on the transmission paths of the excitation light beams (para. 0041).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion device of Yang and Chiu with the multi wavelength conversion device of Pan in order to produce multiple wavelengths of light with a single excitation light source.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20190369470) and Chiu et al. (US PG Pub. 20190110030) as applied to claim 1 and 11 above, and further in view of Fukano (US PG Pub. 20150181181).
Regarding claim 9, Yang as modified by Chiu discloses an illumination device (fig. 7A-7C) comprising a light converging lens (154 and 155), disposed between the multi-region dichroic device (120) and the wavelength converter (140).
Yang as modified by Chiu fails to teach wherein a focal point at which the excitation light beams are converged by the light converging lens is not coincided with a wavelength conversion surface of the wavelength converter.
Fukano discloses an illumination system within a projector comprising a converging lens (collecting lens 111 of fig. 5) disposed adjacent to a wavelength conversion device wherein the converging lens (111) has a focal point at which the excitation light beams are converged by the light converging lens is not coincided with a wavelength conversion surface of the wavelength converter (position A2 of fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Yang and Chiu with the moveable phosphor device of Fukano in order to increase the size of the excitation light area thereby decreasing unevenness in brightness with respect to the projection image can be controlled (Fukano; para. 0066).

Regarding claim 19, Yang as modified by Chiu discloses an illumination device (fig. 7A-7C) comprising a light converging lens (154 and 155), disposed between the multi-region dichroic device (120) and the wavelength converter (140).
Yang as modified by Chiu fails to teach wherein a focal point at which the excitation light beams are converged by the light converging lens is not coincided with a wavelength conversion surface of the wavelength converter.
Fukano discloses an illumination system within a projector comprising a converging lens (collecting lens 111 of fig. 5) wherein the converging lens (collecting unit 111 of fig. 5) has a focal point at which the excitation light beams are converged by the light converging lens is not coincided with a wavelength conversion surface of the wavelength converter (position A2 of fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Yang and Chiu with the moveable phosphor device of Fukano in order to increase the size of the excitation light area thereby decreasing unevenness in brightness with respect to the projection image can be controlled (Fukano; para. 0066).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20190369470) and Chiu et al. (US PG Pub. 20190110030) as applied to claim 1 above, and further in view of Zhang et al. (US PG Pub. 20190331990).
Regarding claim 10, Yang further comprising: a light converging lens (a lens device 154, and a lens device 155 of fig. 7A-7C), disposed between the multi-region dichroic device (120) and the wavelength converter (140), configured to converge the excitation light beams on the wavelength converter (para. 0037; a lens device 154, and a lens device 155 as shown in FIG. 1, so as to converge the light beams or collimate the light beams). 
Yang fails to teach a lens array or a diffuser plate, disposed between the multi-region dichroic device and the wavelength converter to uniformize light spots of the excitation light beams formed on the wavelength converter. 
Zhang discloses an illumination system comprising a diffuser plate (diffuser 28 of fig. 1), (para. 0017; The light diffusing component 28 preferably can be disposed between the light source module 12 and the dichroic component 16, and used to diffuse the illumination beam B1 for uniform distribution of a spot intensity formed by the illumination beam).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Yang and Chiu with the diffuser of Zhang in order to uniformize distribution of a spot intensity formed by the illumination beam.
Yang as modified by Chiu and Zhang fails to teach wherein the diffuser is placed between the multi-region dichroic device and the wavelength converter; however, Zhang further states that the location of the diffuser 28 depends on design (para. 0017); therefore, placing the diffuser between the dichroic device and the wavelength converter is one of many possible options with a reasonable expectation of success.

Regarding claim 20, Yang further comprising: a light converging lens (a lens device 154, and a lens device 155 of fig. 7A-7C), disposed between the multi-region dichroic device (120) and the wavelength converter (140), configured to converge the excitation light beams on the wavelength converter (para. 0037; a lens device 154, and a lens device 155 as shown in FIG. 1, so as to converge the light beams or collimate the light beams). 
Yang fails to teach a lens array or a diffuser plate, disposed between the multi-region dichroic device and the wavelength converter to uniformize light spots of the excitation light beams formed on the wavelength converter. 
Zhang discloses an illumination system comprising a diffuser plate (diffuser 28 of fig. 1), (para. 0017; The light diffusing component 28 preferably can be disposed between the light source module 12 and the dichroic component 16, and used to diffuse the illumination beam B1 for uniform distribution of a spot intensity formed by the illumination beam).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Yang and Chiu with the diffuser of Zhang in order to uniformize distribution of a spot intensity formed by the illumination beam.
Yang as modified by Chiu and Zhang fails to teach wherein the diffuser is placed between the multi-region dichroic device and the wavelength converter; however, Zhang further states that the location of the diffuser 28 depends on design (para. 0017); therefore, placing the diffuser between the dichroic device and the wavelength converter is one of many possible options with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                                        13 October 2022                                                                                                                                                                                           
/BAO-LUAN Q LE/           Primary Examiner, Art Unit 2882